  Case 21-03010-sgj Doc 36 Filed 08/04/21                    Entered 08/04/21 17:22:29              Page 1 of 7




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re:                                                            §
                                                                   §   Chapter 11
 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                              §
                                                                   §   Case No. 19-34054-sgj11
                                                                   §
                                     Debtor.
                                                                   §
                                                                   §
 HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                   §
                                                                   §   Adversary Proceeding No.
                                     Plaintiff,
                                                                   §
                                                                   §
 vs.                                                                   Case No. 21-03010-sgj
                                                                   §
                                                                   §
 HIGHLAND CAPITAL MANAGEMENT FUND
                                                                   §
 ADVISORS, L.P., AND NEXPOINT ADVISORS,
                                                                   §
 L.P.,
                                                                   §
                        Defendants.


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03010-sgj Doc 36 Filed 08/04/21          Entered 08/04/21 17:22:29        Page 2 of 7




 STIPULATION (A) AMENDING SCHEDULING ORDER AND (B) CONSOLIDATING AND
                      RESOLVING CERTAIN MATTERS

       This stipulation (the “Stipulation”) is made and entered into by and between Highland

Capital Management L.P. (the “Debtor”), on the one hand, and Highland Capital Management

Fund Advisors, L.P. (“HCMFA”) and NexPoint Advisors, L.P. (“NexPoint” and together with

HCMFA, the “Advisors”, and the Advisors together with the Debtor, the “Parties”), by and through

their respective undersigned counsel, to (a) amend that certain Agreed Scheduling Order with

Respect to Debtor’s Objection to Application for Administrative Claim of Highland Capital

Management Fund Advisors, L.P. and NexPoint Advisors, L.P. [Bankr. Docket No. 2345] (the

“Scheduling Order”) filed in the above-captioned chapter 11 bankruptcy case (the “Bankruptcy

Case”); (b) consolidate for all purposes the litigation of the “Second Claim for Relief (Breach of

Contract)” asserted by the Debtor against the Advisors in that certain Complaint for Damages and

Declaratory and Injunctive Relief (the “Breach of Contract Claim”, and together with the matters

subject to the Scheduling Order, the “Litigated Matters”) filed by the Debtor in the above-

captioned adversary proceeding (the “Adversary Proceeding”); and (c) address the Debtor’s

remaining claims asserted in the Adversary Proceeding.

                                           RECITALS


       WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

Court”);

       WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue

of the Debtor’s Bankruptcy Case to this Court [Bankr. Docket No. 186];
 Case 21-03010-sgj Doc 36 Filed 08/04/21          Entered 08/04/21 17:22:29       Page 3 of 7




       WHEREAS, the Debtor and NexPoint entered into that certain Amended and Restated

Shared Services Agreement effective as of January 1, 2018 (the “NexPoint SSA”);

       WHEREAS, the Debtor and HCMFA entered into that certain Second Amended and

Restated Shared Services Agreement effective as of February 8, 2013 (the “HCMFA SSA”, and

together with the NexPoint SSA, the “Shared Services Agreements”);

       WHEREAS, on January 24, 2021, the Advisors filed their Application for Allowance of

Administrative Claim [Bankr. Docket No. 1826] (the “Advisors’ Admin Claim”) in the Bankruptcy

Case concerning matters related to the Shared Services Agreements;

       WHEREAS, on May 5, 2021, the Debtor filed its Objection to Application for

Administrative Claim of Highland Capital Management Fund Advisors, L.P. and NexPoint

Advisors, L.P. [Bankr. Docket No. 2345] (the “Objection”);

       WHEREAS, on May 21, 2021, the Court entered the Scheduling Order with respect to the

Advisors’ Admin Claim and the Debtor’s Objection thereto;

       WHEREAS, on February 17, 2021, the Debtor commenced the Adversary Proceeding in

which it (i) asserted the Breach of Contract claim for damages arising from the Advisors’ alleged

breach of the Shared Services Agreements, and (ii) sought declaratory and injunctive relief (the

“Equitable Relief”);

       WHEREAS, on February 24, 2021, following an evidentiary hearing, the Court entered an

Order resolving the Debtor’s claims for Equitable Relief asserted in the Adversary Proceeding

[A.P. Docket No. 25] (the “February Order”);

       WHEREAS, on March 22, 2021, the Advisors filed their Original Answer in the Adversary

Proceeding [A.P. Docket No. 33];

       WHEREAS, the Parties agree that the Advisors’ Admin Claim and the Debtor’s Breach of
 Case 21-03010-sgj Doc 36 Filed 08/04/21             Entered 08/04/21 17:22:29        Page 4 of 7




Contract Claim both involve related issues of fact concerning the Shared Services Agreements and

that it would be more efficient, and conserve the resources of the Parties and the Court, to

consolidate the Litigated Matters for all purposes (including discovery, motion practice, and a trial

on the merits);

       WHEREAS, the Parties have conferred and desire to enter into a mutually agreeable

proposed schedule and address related matters, all as specifically set forth below.

       NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED:

       1.         The Debtor’s Breach of Contract Claim shall be consolidated with the Advisors’

Admin Claim for all purposes and shall be litigated and resolved pursuant to this Stipulation in the

Adversary Proceeding, and the Court shall enter a final judgment on the Breach of Contract Claim

and the Advisors’ Admin Claim in the Adversary Proceeding.

       2.         The Debtor’s Equitable Claims shall be deemed to be fully and finally resolved

pursuant to the February Order.

       3.         Trial in the Adversary Proceeding (including on the Advisors’ Admin Claim) is set

for December 7 and 8, 2021 at 9:30 a.m. (Central Time), which, unless the Court holds

otherwise, shall be conducted live.

       4.         Requests for discovery shall be served on or before August 6, 2021, unless

otherwise agreed in writing by the Parties.

       5.         Reponses and/or objections to discovery requests shall be served on or before

August 27, 2021, unless otherwise agreed in writing by the Parties.

       6.         All responsive, non-privileged documents shall be produced on or before

September 10, 2021, unless otherwise agreed in writing by the Parties.
 Case 21-03010-sgj Doc 36 Filed 08/04/21             Entered 08/04/21 17:22:29       Page 5 of 7




       7.      Initial disclosures are waived, except for testifying experts, with respect to which

such disclosures and report shall be served on or before September 24, 2021. Any rebuttal expert

disclosure and report shall be served on or before October 8, 2021.

       8.      Depositions shall be scheduled and concluded on or before October 18, 2021,

unless otherwise agreed in writing by the Parties.

       9.      Responses to the Objection (“Responses”) shall be filed on or before November 1,

2021, unless otherwise agreed in writing by the Parties.

       10.     Replies to the Responses shall be filed on or before November 15, 2021, unless

otherwise agreed in writing by the Parties.

       11.     Witness and exhibit lists and all referenced exhibits will be filed on the docket and

served on or before December 1, 2021, unless otherwise agreed in writing by the Parties.

Objections to exhibits, other than for relevance, shall be filed on or before December 3, 2021, or

they shall be deemed waived.

       12.     A joint pretrial order in compliance with the Court’s Local Rules shall be filed on

or before December 1, 2021.

       13.     Any Party wishing to file a trial brief shall file and serve the same on or before

December 1, 2021.

       14.     All deadlines set forth above are effective as of 5:00 p.m. (Central Time) on each

applicable date.

       15.     If approved by the Court, this Stipulation shall only be modified in a writing signed

by the Parties or upon the entry of an order of the Court entered upon notice to the Parties.

       16.     The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Stipulation.
 Case 21-03010-sgj Doc 36 Filed 08/04/21   Entered 08/04/21 17:22:29       Page 6 of 7




Dated: August 4, 2021.
                                     MUNSCH HARDT KOPF & HARR, P.C.

                                     /s/ Julian P. Vasek
                                     Davor Rukavina
                                     Texas Bar No. 24030781
                                     Julian P. Vasek, Esq.
                                     Texas Bar No. 24070790
                                     3800 Ross Tower
                                     500 N. Akard Street
                                     Dallas, Texas 75201-6659
                                     Telephone: (214) 855-7500
                                     Facsimile: (214) 855-7584
                                     E-mail: drukavina@munsch.com

                                     Counsel for NexPoint Advisors, L.P.

                                     - and -

                                     PACHULSKI STANG ZIEHL & JONES LLP

                                     Jeffrey N. Pomerantz (CA Bar No. 143717)
                                     Ira D. Kharasch (CA Bar No. 109084)
                                     John A. Morris (NY Bar No. 266326)
                                     Gregory V. Demo (NY Bar No. 5371992)
                                     Hayley R. Winograd (NY Bar No. 5612569) 10100
                                     Santa Monica Blvd., 13th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     E-mail: jpomerantz@pszjlaw.com
                                     ikharasch@pszjlaw.com
                                     jmorris@pszjlaw.com
                                     gdemo@pszjlaw.com
                                     hwinograd@pszjlaw.com

                                     - and -
Case 21-03010-sgj Doc 36 Filed 08/04/21   Entered 08/04/21 17:22:29   Page 7 of 7




                                    HAYWARD PLLC

                                    /s/ Zachery Z. Annable
                                    Melissa S. Hayward
                                    Texas Bar No. 24044908
                                    MHayward@HaywardFirm.com
                                    Zachery Z. Annable
                                    Texas Bar No. 24053075
                                    ZAnnable@HaywardFirm.com
                                    10501 N. Central Expy, Ste. 106
                                    Dallas, Texas 75231
                                    Telephone: (972) 755-7100
                                    Facsimile: (972) 755-7110

                                    Counsel for Highland Capital Management, L.P.
